Citation Nr: 1506066	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-10 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to service connection for a left ankle disorder.

3. Entitlement to service connection for lupus.

4. Entitlement to service connection for a psychiatric disorder.

5. Entitlement to service connection for insomnia, related to the psychiatric disorder.

6. Whether new and material evidence has been submitted to allow for the reopening a back disorder, claimed as a Tarlov cyst.



REPRESENTATION

Appellant represented by:	Bryan Held


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1986, with additional periods of service in the Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. The Veteran has since relocated to Juneau, Alaska. 

The Veteran did not request a hearing before the Board. Through her representative, she has submitted additional evidence not accompanied by waiver of RO consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

The Veteran has recently reported that she has been diagnosed with several of the disorders for which service connection has been denied. Records of these diagnoses have not been received, and other development is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor. Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault. A "special PTSD personal assault" notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor. The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f)(5) (2014). Provide the Veteran with a reasonable amount of time to reply to this notice.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, procure all outstanding VA treatment records, to include those from the VA medical facilities, to include the VA Community Based Outpatient Clinic in Missoula, Montana. 

3. Request the Veteran's service personnel records from any appropriate military records depositories.

4. Schedule the Veteran for a VA psychiatric (mental disorders) examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD. The relevant medical evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination. 

An interview of the Veteran regarding her psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed. The VA examiner should specifically note and discuss any of the Veteran's claimed stressors have been corroborated due to this Remand. 

The VA examiner is advised that regardless of whether her claimed in-service sexual assault is corroborated, he should state an opinion as to whether the Veteran has PTSD due to sexual assault as evidenced by behavioral changes following the alleged in-service assault. 

Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, the VA examiner is asked to provide an opinion as to whether any other diagnosed psychiatric disorder was first manifested in service or is otherwise related to service.

The reasons should be given for any opinion provided. If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes). The VA examiner should identify the relevant testing or other information needed to provide the requested opinion. If development is required, the development should be conducted and the claims file returned to the VA examiner.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include the provision of further VA medical examinations, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and her representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




